DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first set of monopole elements are interconnected to a feed network combining output with equal amplitude and quadrature phase progression” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig. 3, element 305.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein the capacitive coupling may be controlled by a size of the set of air gaps”. The term “may be” renders the claimed limitation indefinite because it is unclear whether capacitive coupling controlled by a size of the set of air gaps is being positively recited. Additionally, the term “may be” conveys a hypothetical recitation.
For purposes of examination, claim 15 is interpreted by the Examiner to read “wherein the capacitive coupling is configured to be controlled by a size of the set of air gaps”.
Claim 16 recites the limitation “the antenna may be tuned by modifying a length of the first and second conductive paths”. The term “may be” renders the claimed limitation indefinite because it is unclear whether the antenna tuned by modifying a length of the first and second conductive paths is being positively recited. Additionally, the term “may be” conveys a hypothetical recitation.
For purposes of examination, claim 16 is interpreted by the Examiner to read “the antenna is configured to be tuned by modifying a length of the first and second conductive paths”.
Claim 17 recites the limitation “a metallized ring encircling the antenna or a predefined height beginning at the first surface”. The term “or at a predefined height” renders the claimed limitation indefinite because it is unclear what the limitation “or at a predefined height” refers to. Furthermore, it is unclear what the metallized ring is encircling.
For purposes of examination, claim 17 is interpreted by the Examiner to read “a metallized ring encircling the antenna or disposed at a predefined height beginning at the first surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orban et al. (US 20150042535 A1), hereinafter referred to as “Orban”, in view of Thiel et al. (US 6288682 B1), hereinafter referred to as “Thiel”.
Regarding claim 1, Orban teaches an antenna (figs. 1-2; para. [0039]) comprising: a substrate (fig. 1, elements 18; para. [0039]); a plurality of channels (fig. 1, where elements 12 are disposed; para. [0039] - “Each radiating element 12 a to d of this embodiment comprises or consists of at least 2 inverted L-shaped, electrically conducting surfaces 16 a, b which are formed, e.g. etched or mounted in or on one side of a suitable substrate 18 such as an insulating substrate”) within the substrate (fig. 1, elements 18); a first set of monopole elements (fig. 2, element 16a; para. [0040]), each of the monopole elements of the first set (fig. 2, element 16a) made of a first conductive material and extending within one of the plurality of channels (fig. 1, where elements 12 are disposed; para. [0039]), the monopole elements of the first set (fig. 2, element 16a) are rotationally aligned (fig. 1) around an imaginary axis of the substrate (fig. 1, element 18); a second set of monopole elements (fig. 2, element 16b), each of the monopole elements of the second set (fig. 2, element 16b) made of a second conductive material and extending within one of the plurality of channels (fig. 1, where elements 12 are disposed; para. [0039]), the monopole elements of the second set (fig. 2, element 16b) are rotationally aligned (fig. 1) around the imaginary axis of the substrate (fig. 1, elements 18); a first conductive path (fig. 2, element 22; para. [0042]) connecting a first monopole element (fig. 2, element 16a) of the first set of monopole elements (fig. 2, element 16a) with a first monopole element (fig. 2, element 16b) of the second set of monopole elements (fig. 2, element 16b); and a second conductive path (fig. 2, element 22) connecting a second monopole element (fig. 2, element 16a) of the first set of monopole elements (fig. 2, element 16a) with a second monopole element (fig. 2, element 16b) of the second set of monopole elements (fig. 2, element 16b), wherein the antenna (figs. 1-2) is resonant at a first frequency and resonant at a second frequency (fig. 5; para. [0051]).  
Orban does not teach a substrate having a first surface and a second surface; the monopole elements of the first set are rotationally aligned around an imaginary axis of the substrate passing from the second surface to the first surface; and the monopole elements of the second set are rotationally aligned around the imaginary axis of the substrate passing from the second surface to the first surface.
Thiel teaches a substrate (figs. 2-2a, element 40; col. 5, lines 1-6) having a first surface (fig. 2, element 40 top) and a second surface (fig. 2, element 40 bottom); the monopole elements of the first set (figs. 2-2a, elements 32 and 34; col. 5, lines 1-15) are rotationally aligned around an imaginary axis of the substrate (figs. 2-2a, element 40) passing from the second surface (figs. 2-2a, element 40 bottom) to the first surface (figs. 2-2a, element 40 bottom); and the monopole elements of the second set (figs. 2-2a, elements 36 and 38; col. 5, lines 1-15) are rotationally aligned around the imaginary axis of the substrate (figs. 2-2a, element 40) passing from the second surface (figs. 2-2a, element 40 bottom)  to the first surface (figs. 2-2a, element 40 bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate described in Orban to a substrate having a first surface and a second surface; the monopole elements of the first set are rotationally aligned around an imaginary axis of the substrate passing from the second surface to the first surface; and the monopole elements of the second set are rotationally aligned around the imaginary axis of the substrate passing from the second surface to the first surface, as described in Thiel. Doing so reduces device size (Thiel, col. 6, lines 21-20).
Regarding claim 2, Orban teaches the conductive paths (fig. 2, element 22) are arranged in (para. [0042]) a second set of channels in the substrate (fig. 2, element 18).  
Regarding claim 5, Orban teaches the first set of monopole elements (fig. 2, element 16a) includes four monopole elements (fig. 1) and wherein the second set of monopole elements (fig. 2, element 16b) includes four monopole elements (fig. 1).  
Regarding claim 6, Orban teaches the first set of monopole elements (fig. 1, element 16a) are interconnected to a feed network combining output with equal amplitude and quadrature phase progression (para. [0067]).  
Regarding claim 9, Orban teaches a ground plane (fig. 1, element 14; para. [0039]).  
Regarding claim 10, Orban does not teach the plurality of channels extend from the first surface to the second surface of the substrate.  
Thiel teaches the plurality of channels (fig. 2-2a, where elements 32-38 are disposed) extend from the first surface (fig. 2-2a, element 40 top) to the second surface (fig. 2-2a, element 40 bottom) of the substrate (fig. 2-2a, element 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels described in Orban such that the plurality of channels extend from the first surface to the second surface of the substrate, as described in Thiel. Doing so allows for the antennas to extend from the top to the bottom of the substrate, thereby enabling the desired frequency and radiation characteristics. 
Regarding claim 11, Orban teaches the first (fig. 2, element 16a) and second sets (fig. 2, element 16b)of monopole elements are arranged as a turnstile antenna. (fig. 1)  
Regarding claim 12, Orban teaches the first frequency is global positioning system (GPS) L1 frequency (fig. 6; para. [0032]).  
Regarding claim 13, Orban teaches the second frequency is global positioning system (GPS) L2 frequency (fig. 7; para. [0033]).  
Regarding claim 16, as best understood, Orban teaches the antenna (figs. 1-2) may be tuned by modifying a length of the first and second conductive paths (fig. 2, element 22) (if the length of element 22 was changed, the frequency characteristics of the antenna would also change).  

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Orban in view of Thiel, as applied to claim 1 above, and further in view of Leisten (US 20110001680 A1), hereinafter referred to as “Leisten”. 
Regarding claim 3, the combination of Orban and Thiel, as modified, does not teach a conductive layer located on the first surface.  
Leisten teaches a conductive layer (fig. 4B, element 40; para. [0043]) located on the first surface (fig. 4B, element 12D; para. [0030]-[0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel to include a conductive layer located on the first surface, as described in Leisten. Doing so increases bandwidth of the antenna (Leisten, para. [0043]).
Regarding claim 4, the combination of Orban and Thiel, as modified, does not teach the conductive layer adds a third resonant frequency to the antenna.  
Leisten teaches the conductive layer (fig. 4B, element 40) adds a third resonant frequency to the antenna (para. [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel such that the conductive layer adds a third resonant frequency to the antenna, as described in Leisten. Doing so increases bandwidth of the antenna (Leisten, para. [0043]).
Regarding claim 17, as best understood, the combination of Orban and Thiel, as modified, does not teach a metallized ring encircling the antenna or a predefined height beginning at the first surface.
Leisten teaches a metallized ring (fig. 4B, element 40) encircling the antenna or a predefined height beginning at (fig. 4B) the first surface (fig. 4B, element 12D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel to include a metallized ring encircling the antenna or a predefined height beginning at the first surface, as described in Leisten. Doing so increases bandwidth of the antenna (Leisten, para. [0043]).
Regarding claim 18, the combination of Orban and Thiel, as modified, does not teach a metal top disposed on the first surface.
Leisten teaches a metal top (fig. 4B, element 40) disposed on the first surface (fig. 4B, element 12D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel to include a metal top disposed on the first surface, as described in Leisten. Doing so increases bandwidth of the antenna (Leisten, para. [0043]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orban in view of Thiel, as applied to claim 1 above, and further in view of Paulsen et al. (US 7570219 B1), hereinafter referred to as “Paulsen”. 
Regarding claim 7, the combination of Orban and Thiel, as modified, does not teach the substrate is comprised of a polymer mixed with ceramic.  
Paulsen teaches the substrate is comprised of a polymer mixed with ceramic (col. 3, lines 49-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel such that the substrate is comprised of a polymer mixed with ceramic, as described in Paulsen. Doing so allows for reducing the device size (Paulsen, col. 3, lines 49-59).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orban in view of Thiel, as applied to claim 1 above, and further in view of Hersh et al. (US 20210351501 A1), hereinafter referred to as “Hersh”. 
Regarding claim 8, the combination of Orban and Thiel, as modified, does not teach the substrate is substantially impervious to water ingress.  
Paulsen teaches the substrate (fig. 2, element 202; para. [0089]) is substantially impervious to water ingress (para. [0114]-[0116]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Orban and Thiel such that the substrate is substantially impervious to water ingress, as described in Hersh. Doing so allows for reducing water’s adverse effect on RF transmission (Hersh, para. [0116]).


Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of a conductive ring disposed along an outside of the substrate, the conductive ring creating capacitive coupling with the first and second conductive paths.  
Leisten (US 20110001680 A1) teaches a conductive ring disposed along an outside of the substrate, but does not teach the conductive ring creating capacitive coupling with the first and second conductive paths.  
Claim 15 is dependent therefrom and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Thus, the pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
11/12/2022